MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                    Apr 28 2016, 8:56 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Darren Morgan,                                           April 28, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1508-CR-1169
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Davis,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G16-1503-CM-8893



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1508-CR-1169 | April 28, 2016       Page 1 of 5
                                             Case Summary
[1]   Darren Morgan violated a court order prohibiting him from having contact with

      his girlfriend and her children. He was charged with and convicted of class A

      misdemeanor invasion of privacy. On appeal, Morgan argues that there is

      insufficient evidence to prove that he knowingly or intentionally violated the

      no-contact order. We disagree and affirm his conviction.


                                  Facts and Procedural History
[2]   The facts most favorable to the conviction demonstrate that in September 2014,

      Roysha Cole and her three children moved into Morgan’s home. On January

      3, 2015, a Marion Superior Court judge issued a no-contact order prohibiting

      Morgan from having contact with Cole and her children as a condition of

      pretrial release. Consequently, Morgan moved out while Cole continued to live

      in the home and pay the mortgage and utilities. Morgan visited the home on

      January 3, 4, and 5, each time telling Cole not to call the police because of the

      protective order, which he signed on January 14. Tr. at 61-62. Late on the

      night of March 13, 2015, Morgan entered the home through the garage door,

      walked into Cole’s bedroom, and told her not to call the police. Cole was

      afraid. Id. at 39-40. Morgan remained at the home on the morning of March

      14.


[3]   At around 11:00 a.m., Nicole Hazel, a Children’s Bureau community liaison,

      met with Cole outside the home. Hazel knew that Cole had been crying

      because her eyes were puffy, red, and full of tears. Id. at 72-73. Cole invited


      Court of Appeals of Indiana | Memorandum Decision 49A02-1508-CR-1169 | April 28, 2016   Page 2 of 5
      Hazel inside the home, and while they were talking, Morgan walked from the

      bedroom, through the living room, and toward the garage. Hazel asked Cole if

      she had a protective order against Morgan. When Cole confirmed that she did,

      Hazel ended the meeting, went to her car, and called the police.


[4]   Officer Robert Rider from the Indianapolis Metropolitan Police Department

      arrived at the home. Morgan hid in the bedroom closet and told Cole not to

      answer the door. Cole answered the door and told Officer Rider that Morgan

      was in the back bedroom. Officer Rider yelled for Morgan to come out of the

      bedroom four times, and he did not respond. Id. at 94. Officer Rider yelled for

      Morgan a fifth time, and Morgan came out of the bedroom closet where he was

      hiding. Morgan was arrested for violating his no-contact order.


[5]   The State charged Morgan with class A misdemeanor invasion of privacy,

      alleging that he violated the no-contact order on or about March 14 by going to

      a place where Cole was known to be. In May 2015, a jury found Morgan guilty

      as charged.


                                     Discussion and Decision
[6]   Morgan argues that there is insufficient evidence to support his conviction.

      “When reviewing a challenge to the sufficiency of the evidence underlying a

      criminal conviction, we neither reweigh the evidence nor assess the credibility

      of witnesses.” Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). We consider

      only the evidence and reasonable inferences favorable to the verdict. McHenry

      v. State, 820 N.E.2d 124, 126 (Ind. 2005). “‘[W]e affirm if there is substantial

      Court of Appeals of Indiana | Memorandum Decision 49A02-1508-CR-1169 | April 28, 2016   Page 3 of 5
      evidence of probative value supporting each element of the crime from which a

      reasonable trier of fact could have found the defendant guilty beyond a

      reasonable doubt.’” Bailey, 979 N.E.2d at 134 (quoting Davis v. State, 813

      N.E.2d 1176, 1178 (Ind. 2004)).


[7]   To convict Morgan of class A misdemeanor invasion of privacy as charged, the

      State had to show that he knowingly or intentionally violated a no-contact

      order issued as a condition of pretrial release by going to a place where he knew

      Cole would be. Ind. Code § 35-46-1-15.1. “A person engages in conduct

      ‘knowingly’ if, when he engages in the conduct, he is aware of a high

      probability that he is doing so.” Ind. Code § 35-41-2-2(b). “A person engages

      in conduct ‘intentionally’ if, when he engages in the conduct, it is his conscious

      objective to do so.” Ind. Code § 35-41-2-2(a).


[8]   Morgan contends that he did not violate knowingly or intentionally the no-

      contact order because he was under the impression that Cole was going to

      move out of his house. Nevertheless, he knowingly violated the no-contact

      order because he was aware of the high probability that Cole would be in his

      home when he visited. On the night of March 13, Morgan visited his home,

      walked into the room where Cole was sleeping, and told her not to call the

      police. Instead of leaving, when he realized that he was in a place where he

      knew Cole to be, he stayed into the morning of March 14. Morgan also

      demonstrated his conscious objective to violate the no-contact order when he

      stayed overnight in the home with Cole and told her not to leave the residence,



      Court of Appeals of Indiana | Memorandum Decision 49A02-1508-CR-1169 | April 28, 2016   Page 4 of 5
       call the police, or answer the door. The State presented sufficient evidence to

       prove that Morgan knowingly and intentionally violated his no-contact order.


[9]    Morgan also argues that the no-contact order deprived him of his right to

       occupy and enjoy his home. We disagree. Morgan could have sought a

       modification of the order directly from the trial court, or called the police for

       assistance. These methods would have provided Morgan relief without

       violating the no-contact order. The State points out that neither the protective

       order nor the invasion of privacy statute provides an exception to a no-contact

       order when the protected person lives in the defendant’s house. The foregoing

       evidence sufficiently supports Morgan’s conviction of class A misdemeanor

       invasion of privacy. Consequently, we affirm.


[10]   Affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1508-CR-1169 | April 28, 2016   Page 5 of 5